Case 2:20-cv-00146-BSM Document 51 Filed 03/22/21 Page 1 of 1 -

IN THE UNITED STATES DISTRICT COURT yi ED
FOR THE EASTERN DISTRICT OF ARKANSAS US DISTRICT COURT
a DELBA: DIVISION EASTERN DISTRICT ARKANSAS

es MAR 2 % 2021

JAMES WW NeQQeyAck, CLERK
2:20-cv-00146-BSH—- ~ ~PSLERR

JERRY L. GATER
PLAINTIEF 2027] MAR 22 A 23

  
 

Vv

CARVAJAL et al,
DEFENDANT

Nee Nee ee ee

= se wee — See ee a

MOTION TO DISMISS

 

WHEREAS, Jerry L. Gater acting pro se and in his legal
capacity moves the court to dismiss and or vacate the MOTION
FOR RECONSIDERATION and also to dismiss and or vacate the

BIVENS CLAIM.

SINCERELY

Mirch, 15, 202! Letby . Grex

7 7
DATE JERRY L. GATER
